Citation Nr: 0323760	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-10 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California denied benefits sought 
in September 2001, and the veteran appealed the denial of 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  The veteran does not have post-traumatic stress disorder.

3.  The diagnosed psychiatric disorders are unrelated to 
service and psychosis was not manifest to a degree of 10 
percent within a year after service discharge.


CONCLUSION OF LAW

A psychiatric disorder to include post-traumatic stress 
disorder was not incurred or aggravated in service, and 
psychosis may not be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the June 1999 VA Form 
21-526, the July 1999 letter to the veteran, VA's March 2000 
and September 2001 rating decisions, June and September 2001 
VCAA letters to the veteran, a June 2001 letter to the 
veteran concerning post-traumatic stress disorder claims, the 
August 2002 statement of the case, and the February 2003 
supplemental statement of the case.  The representative in 
June 2003 stated that there were notice deficiencies.  
However, a review of the record reveals that there were not.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained when a request 
for available service medical records was made in September 
1981.  A VA examination was attempted.  Because private 
medical records have been requested and obtained and they 
show that the veteran has been adequately examined, such 
examinations are "VA examinations" per 38 C.F.R. § 3.326..  
Reasonable attempts were made to obtain identified relevant 
evidence.  The representative stated in June 2003 that the 
veteran was administratively discharged from service and that 
the administrative discharge paperwork has not been obtained 
and that normally such paperwork includes a psychological 
examination report.  However, neither he nor the veteran has 
indicated that there is such a psychological examination 
report.  For VA to attempt to obtain such a report under such 
circumstances would be in the nature of a fishing expedition 
which is not warranted.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  An August 1975 service discharge examination report 
and an October 1975 DA Form 3082, Statement of Medical 
Condition, are of record.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2002).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.

Service connection maybe granted for post-traumatic stress 
disorder when there is medical evidence diagnosing it in 
accordance with DSM-IV, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Psychosis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from a period of service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

Service medical records reveal no psychiatric treatment in 
service.  On service discharge examination in August 1975, 
the veteran stated that he had had frequent trouble sleeping 
but no depression, excessive worry, or nervous trouble.  
Clinical evaluation revealed him to be psychiatrically 
normal.  In his October 1975 DA Form 3082, he stated that 
there had been no change in his medical condition since his 
separation medical examination.

The veteran's DD Form 214 indicates that he had no foreign 
service.

When he claimed service connection for ulcers in July 1981 he 
made no mention of psychiatric disease in service and the 
1979 to 1981 VA medical records which were obtained pursuant 
to that claim made no mention of psychiatric disease.  

When the veteran claimed service connection for depression, 
anxiety, and post-traumatic stress disorder in June 1999, he 
did not say when they began.  

He failed to report for a VA psychiatric examination which 
was scheduled in August 1999.

In September 1999, he was sent for a walk-in crisis visit.  
He reported a lifetime history of depressive symptoms and 
possibly post-traumatic stress disorder relating to childhood 
abuse and military service.  He was referred for further 
help.  This document was prepared by a "MFT".  

In October 1999, it was reported that he had been 
hospitalized.  The diagnoses were bipolar disorder, depressed 
with psychotic features, polysubstance abuse/alcohol abuse, 
and personality disorder.  

An October 1999 private medical record contains diagnoses of 
bipolar disorder, depressed and severe, with psychotic 
features.  

A November 1999 private medical record reports that the 
veteran was a poor historian who stated that his first 
psychiatric intervention was about 2 years beforehand and 
that he thought the diagnosis was bipolar disorder.  The 
veteran stated that he thought he had had a mental disorder 
for many years, and that he had self medicated with alcohol 
and drugs for many years.  Psychotic disorder and depressive 
disorder not otherwise specified were diagnosed.

A January 2000 private medical record reports a diagnosis of 
psychotic disorder.  A January 2002 private medical record 
reports a diagnosis of alcohol abuse.  A June 2002 private 
medical record contains a diagnosis of schizophrenia.

The facts in this case do not support service connection.  

The veteran is not a combat veteran so the combat evidence 
rule does not apply.  38 U.S.C.A. § 1154.

As for post-traumatic stress disorder, it has not been 
diagnosed.  In the absence of a diagnosis, a grant of service 
connection for post-traumatic stress disorder is not 
warranted.  38 C.F.R. § 3.304(f).  The veteran states that he 
has post-traumatic stress disorder and in August 2002 he 
stated that it was caused by his being mistreated during 
in-service prisoner of war training exercises.  However, he 
is a layperson with no demonstrated training in diagnosing 
psychiatric diseases.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  The fact that there are a number of treatment 
records containing psychiatric diagnoses and that none of 
them contains a diagnosis of post-traumatic stress disorder 
is probative.  At best, a MFT commented that he possibly had 
post-traumatic stress disorder.  However, neither the MFT nor 
any other competent professional diagnosed post-traumatic 
stress disorder.  In fact, the same MFT later noted that the 
diagnoses included bipolar disorder and a personality 
disorder.  In sum, post-traumatic stress disorder has not 
been diagnosed.  The preponderance of the evidence indicates 
that he does not have post-traumatic stress disorder.  

As for the diagnosed psychiatric disorders, the evidence does 
not support service connection.  None of them were shown in 
service, none of them have been related to service, and none 
of them were diagnosed until many years after service.  No 
competent evidence of a nexus between currently diagnosed 
psychiatric disorders and service has been furnished.  The 
veteran's service medical records, his service discharge 
examination report, his October 1975 DA Form 3082, his July 
1981 claim, the 1979 to 1981 VA medical records, and the more 
recent private medical records are probative evidence working 
against the claim.  None of them show service onset or relate 
the diagnosed disorders to service.

Concerning diagnosed psychotic disorders in particular, there 
is no evidence of a psychosis manifest within a year of 
service discharge.  Accordingly, psychosis may not be 
presumed to have been incurred or aggravated in service.  

Concerning alcohol abuse in particular, compensation may not 
be paid for disability resulting from willful alcohol abuse.  
38 U.S.C.A. § 1110.  The veteran stated in March 2003 that 
since leaving the military he had a problem with alcohol due 
to stress and anxiety caused from his experiences of being 
yelled at from day to night and being beaten with gloves from 
all sides during prisoner of war training.  However, none of 
the medical records contained in the claims folder indicate 
that his alcohol abuse is secondary to a psychiatric disease 
which is related to service, the service medical records and 
the evidence for years after service is unsupportive, and the 
post-traumatic stress disorder or anxiety disorder which he 
claims had its onset in service and caused it has not been 
diagnosed, even when the veteran reported self medicating 
with alcohol for many years in November 1999.  These facts 
are probative on the matter of service connection for alcohol 
abuse and work against the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for psychiatric disorder to 
include post-traumatic stress disorder is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

